DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 6-22 are pending wherein claim 6 is amended and claims 1-5 have been canceled. 

Status of Previous Rejections 
	The previous rejection of claims 6-13 and 22 under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US 4,400,209) is withdrawn in view of the Applicant’s amendment to claim 6. The previous rejection of claims 6-22 under 35 U.S.C. 103 as being unpatentable over Roach et al. (US 4,119,456) in view of Kudo et al. (US 4,400,209) is withdrawn in view of the Applicant’s amendment to claim 6 and the Applicant’s arguments. 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Carol Marmo on March 4, 2021
6.	(Currently Amended) A heat-resistant alloy for a hearth metal member of a steel heating furnace, the heat-resistant alloy consisting of:
	0.2% to 0.5% of C;
	more than 0% and 0.95% or less of Si, where 0.20< C+ Si ≤ 1.0%;
	more than 0% and 1.0% or less of Mn;
	40% to 50% of Ni;

	1.0% to 2.0% of W;
	0.05% to 0.5% of Ti;
	optionally, 0.02% to 1.0% of Zr; and 
	10% or more of Fe and inevitable impurities as the balance, with all percentages being in mass%.  


Allowable Subject Matter
Claims 6-22 are allowed.
In regard to claim 6, the closest prior art was the combination of Roach et al. (‘456) in view of Kudo et al. (‘209) and this combination was made with the motivation of adding titanium from the substantially similar compositions of Kudo et al. (‘209) to the compositions of Roach et al. (‘456) in order to provide precipitation hardening. However, in order to maintain the combination of Roach et al. (‘456) in view of Kudo et al. (‘209), one having ordinary skill in the art would be apprised of the range of tungsten being 3 to 10 weight percent and ignore this range and then select the claimed range of tungsten from the range of 0 to 7 weight percent as disclosed by Kudo et al. (‘209). Thus, the prior art does not reasonably disclose or suggest a heat-resistant alloy for a hearth metal member of a steel heating furnace, the heat-resistant alloy consisting of: 0.2 to 0.5 mass percent carbon, more than 0 to 0.95 mass percent silicon, wherein the total amount of carbon and silicon would be more than 0.20 to 1.0 mass percent, more than 0 to 1.0 mass percent manganese, 40 to 50 mass percent nickel, 25 to 35 mass percent chromium, 1 to 2 mass percent tungsten, 0.05 to 0.5 mass percent titanium, optionally, 0.02 to 1.0 mass percent zirconium, and 10 mass percent or more iron and inevitable impurities as the balance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796